Case 5:21-cv-02642-VKD Document1 Filed 04/12/21 Page 1of5

Pro Se I (Rev. 12/16) Complaint for a Civil Case FIL ED

UNITED STATES DisTRICT Court APR 12 2021

Y, SOONG
| fide CLERK US DSP COURT
ige ANN NORTH DISTRICT OF CALIFOR,
\ 4 hor | District of En JOSE OFFICE

_____ Division Vik D

cme OC a 0

 

 

 

(Write mn Sull name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please

2649

)
C M ‘ Bus to The First ) (to be filled in by the Clerk's Office)
)
Plaintiffs) )
(Write the full name of each plaintiff who is filing this complaint. «a
if the names of all the plaintiffs cannot fit in the space above, ) Jury Trial: (check one) x Yes L_]No
please write “see attached” in the space and attach an additional
page with the full list of names.) vl ell '
-y- ) Lissibly unless A SEARO men E
)
0. le } Mc c ) Can {, reached
Oo4e an ICO SX + bike hand .
Defendant(s) ) eerere
)
)

write “see attached” in the space and attach an additional page
with the full list of names.)

COMPLAINT FOR A CIVIL CASE

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if
needed.

Name C, mM. Buste

 

Street Address 50 2 Of ym pl c fs / veh |

 

 

 

City and County Ga A ta 1) O A i 4 ,CA Joi Yp/
State and Zip Code C A 90 YO iL
Telephone Number TI Uf ~F 23 - 3 $ { A

 

E-mail Address dee del nd Y2/ SC yeaa, [ Com

B. The Defendant(s)
Provide the information below for each defendant named in the complaint, whether the defendant is an

individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (if known). Attach additional pages if needed.

Page | of 5
Case 5:21-cv-02642-VKD Document 1 Filed 04/12/21 Page 2 of 5

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case _
Defendant No. 1

 

 

 

 

 

 

 

 

 

 

 

 

 

Name (> Oe “A I €_
Job or Title (if known) ST ch Com pany
Street Address Loo Ars ph: thaodre Park way
City and County MNoandeia View . CA 94042
State and Zip Code (ft ay py!
Telephone Number [-§ss - S36 ~/78)
E-mail Address (if known)
Defendant No. 2
Name (VV; Cros of b
Job or Title (if known) Te ch C IMNpGNy
Street Address One Micro 32 Ly h/4 VY
City and County Rednoad, WA 98 05'2
State and Zip Code l/A GIOS 2
Telephone Number |-§o00— by ~ 7b ne
E-mail Address (if mown)

 

Defendant No. 3

Name

 

Job or Title (if known)
Street Address

City and County
State and Zip Code

 

 

 

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 4

Name

 

Job or Title (if known)
Street Address

City and County
State and Zip Code

 

 

 

 

Telephone Number
E-mail Address (if kiown)

 

 

Page 2 of 5
Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

i.

Case 5:21-cv-02642-VKD Document 1 Filed 04/12/21 Page 3 of 5

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check ail that apply)

Federal question [| Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

Defamahen | Fcand Ped cation Won Deception

B. If the Basis for Jurisdiction Is Diversity of Citizenship

 

1. The Plaintifi(s)

 

 

a. If the plaintiff is an individual
The plaintiff, (ame) , is a citizen of the
State of (name)

b. If the plaintiff is a corporation
The plaintiff, (name) , is incorporated

 

under the laws of the State of (name) ;

 

and has its principal place of business in the State of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

2. The Defendant(s)

 

 

a. If the defendant is an individual
The defendant, (name) . , is a citizen of
the State of (name) . Oris a citizen of
(foreign nation)

 

Page 3 of 5
cn
»

ma

Ant
\

4

Case 5:21-cv-02642-VKD Document 1 Filed 04/12/21 Page 4of5

Pro Se I (Rev. 12/16) Complaint for a Civil Case

Il.

\e

   
  

honvlary net Worths “Those people heneht moretwrily Caled
web pages | am the first person n American Hi Sry be claim An

ae

 

b. If the defendant is a corporation
The defendant, (name) , is incorporated under
the laws of the State of (name) , and has its

 

principal place of business in the State of (name)

 

Or is incorporated under the laws of (reign nation) :

 

and has its principal place of business in (name)

 

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

The mmo ay sae IS In tafindte Menokary Net
Statement of Claim [\ already Wea a lexas) Wert,

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

Microsoft and Goole list colebithes and. other ene he
oft of oe

“Tafinik Money Net Worth aA Lederal Documents

/
Relief (Fea, towt in Nan [Feb and ERS retwn ) and | desere a web poge
with that Misted , ‘year

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or

paniive money damages. Web page oc Neryone ah miorsett ye

Vand ) all distnct subse § Some et ny friends and.

Pentils members Me ard a Sew others FIRST Den

q day ar Week or pronth |oter) otter people like oage aor s WN
or El 6, or MG Soff Ande thon Texas )Prveriea ghar
pea pe |
Case 5:21-cv-02642-VKD Document1 Filed 04/12/21 Page 5of5

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

 

V. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing:

 

Signature of Plaintiff

 

Printed Name of Plaintiff

 

B. For Attorneys

Date of signing: ylir /2,
7 7

Signature of Attorney lho [. me s.)
XS 7

ee
Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Street Address
State and Zip Code

 

 

 

Telephone Number
E-mail Address

 

 

Page 5 of 5
